 
Exhibit 10.4
 
FHFA CONSERVATORSHIP RETENTION PROGRAM
Executive Vice President and Senior Vice President
Parameters Document
September 2008
 

Objective To retain as many people as possible for 18 months (through March,
2010) in order to:  
   •  Maintain maximum operational stability
 
   •  Allow time to evaluate the fundamental business model
 
   •  Fulfill Freddie Mac’s goal of re-establishing stability and liquidity to
the mortgage market
  Retention Period Retention Period runs from September 2008 through March 2010.
  General Eligibility All Senior Vice Presidents and Executive Vice Presidents
who are employees of Freddie Mac on or after September 1, 2008 are eligible to
participate in the program.   Retention Pool Size The aggregate retention pool
is equal to 75% of the eligible population’s performance year 2008 annualized
bonus target.

 

                           Eligible population’s performance year 2008
annualized
   bonus target                      Multiplied by: Retention Pool Funding
Multiplier                      Equals: Aggregate Retention Pool              


 

The aggregate retention pool will be calculated and fixed based on the eligible
population as of September 1, 2008.   Any portion of the aggregate retention
pool that is not allocated to eligible participants at the outset of the program
may be subsequently allocated to individuals who did not previously receive a
retention award under this program.   Award Levels An individual’s retention
award amount will be determined based on criticality to the company.   Absent
approval from Federal Housing Finance Agency (FHFA), or if such approval
authority is delegated to Freddie Mac’s Chief Executive Officer or Executive
Vice President — Human Resources and Corporate Services, an individual’s
retention award under this plan cannot exceed 150% of such individual’s
performance year 2008 annualized bonus target.


Page 1 of 2



--------------------------------------------------------------------------------



 



Payout Timing The aggregate retention award for each individual will be paid in
the regular payroll cycle occurring immediately after the following dates:

 

                                             
Payment
Number
    Percentage of Aggregate
Award Paid     Payment Date
                           
1
    20%     December 15, 2008                            
2
    20%     August 1, 2009                            
3
    25%     December 15, 2009                            
4
    35%     March 15, 2010                      


 

Payment Numbers 1, 2, and 3 will be based solely in the individual’s continued
employment with Freddie Mac the through the indicated payment dates.  
Performance
Requirements Payment Number 4 will be conditioned upon achievement of specific
performance objective(s) that will be determined during the upcoming business
planning process.   Treatment of Award
Upon Termination Death and Long-Term Disability: If an individual terminated
from Freddie Mac due to either death or long-term disability, all unpaid
portions of the retention awards be paid as soon as administratively possible
after the termination or disability date.   Retirement: If an individual
terminates their employment due to retirement (as defined in Freddie Mac’s
Employees’ Pension Plan), all unpaid portions of the award will be forfeited.  
For Cause or Voluntary Termination: If an employee voluntarily terminates their
employment or if Freddie Mac terminates an employee due to a non-severance
eligible event, all unpaid portions of the award will be forfeited.   Severance
Eligible Termination: If an employee is terminated by Freddie Mac and is
eligible to receive severance, all unpaid portions of the retention award will
be paid as soon as administratively possible after the termination date.  
General Retention amounts paid pursuant to this plan are considered compensation
for purposes of the tax qualified Thrift/401(k) Savings Plan, the tax qualified
Employees’ Pension Plan and the non-qualified Supplemental Executive Retirement
Plan.   Nothing in this program is intended to create a contract to employ any
employee for any particular term or period of time or otherwise abrogate Freddie
Mac’s right to terminate an employee at any time for any reason.   Freddie Mac
reserves the right to terminate this program or modify its provisions at anytime
for any reason at the corporation’s sole discretion.


Page 2 of 2